Citation Nr: 1120723	
Decision Date: 05/27/11    Archive Date: 06/06/11	

DOCKET NO.  09-27 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VARO in St. Petersburg, Florida, that denied entitlement to the benefit sought.  A review of the evidence of record reveals that service connection is in effect for tinnitus.  A 10 percent rating is in effect.  

The appeal is REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim at issue.  Where the record before the Board is inadequate to render a fully informed, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the evidence of record reveals that in testimony given at his personal hearing in March 2011, the Veteran indicated that he received his first hearing aid in the 1970's when he was working with General Motors.  Elaboration was not provided (Transcript, page 8).  A request for medical records from General Motors and/or from the individual who fitted for the Veteran for hearing aids has not been accomplished.  

The report of the VA audiology examination accorded the Veteran in May 2008 does not contain reference to the Veteran's employment with General Motors or his issuance of hearing aids.  At the time of that examination, the examiner indicated that the claims file was reviewed in conjunction with the examination.  It was noted at that time that the Veteran denied occupational noise exposure prior to and after service.  The audiogram study at pre-induction examination showed high frequency loss in the left ear, but normal hearing in the right ear. At separation, hearing on audiogram testing was entirely normal.

The Board believes further development is in order and the case is REMANDED for the following actions:  

1.  The Veteran should be contacted and asked to provide more specific information with regard to the issuance of hearing aids to him while he was employed with General Motors in the late 1970's.  He should provide a list of all medical health care providers who have seen him for hearing difficulties ever since separation from service.  He should provide, with as much specificity as possible, the names and addresses of any health care providers he visited with regard to his hearing concerns.  Appropriate action should then be taken to associate with the claims folder any relevant records.  The Veteran should also be asked to provide the names and addresses of any individuals, to include family members and longtime acquaintances, who might have awareness of hearing problems he has had since service.  He should provide statements from individuals who have known him since service and can attest to hearing difficulties he has had ever since the 1960's.  

2.  The Veteran should be accorded an examination by a health care professional knowledgeable in audiology for the purpose of determining the current nature and etiology of any current hearing loss disability involving either or both ears.  It is imperative that the claims file be made available to the examiner for review and notation of this effect should be made in the examination report.  Special attention is called to the report of preinduction examination and the notation of decibel loss in the left ear at 4,000 and 6,000 Hertz.  The examiner should then provide an opinion as to whether it is more likely than not (likelihood greater than 50 percent) or less likely than not (less than a 50 percent likelihood) that any current hearing loss disability is related to the Veteran's active service in the artillery.  If the examiner is not able to express an opinion without resort to speculation, he or she should so indicate so indicate and state the reason why.  

3.  The Veteran should be notified that it is his responsibility to provide more specific information and to report for the above examination.  He should also be informed that the consequences for failing to report for any scheduled VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).  In the event that he does not report for any scheduled examination, documentation must be obtained showing that notice of the scheduling examination was sent to his last known address of record.  

4.  After the above has been completed, VA must readjudicate the claim for service connection for bilateral hearing disability, taking into consideration any and all evidence that has been added to the record since the last adjudicative action.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.  They should then be given the appropriate time frame in which to respond.  Then, the case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



